Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see the reply, filed February 02, 2021, with respect to claims 1 and 6-17 have been fully considered and are persuasive.  The rejection of the previous office action has been withdrawn. 
Allowable Subject Matter
Claims 1 and 6-17 are allowed. Claims 1, 13 and 17 are independent.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Lubin (US 3823803), and of Barlow et al. (US 3160540), which was applied to the claims in the office action mailed November 02, 2020.  Suffice it to say, none of the cited prior art discloses a non-path-variable element switch, which can be passed continuously by elements being positive-lockingly guided, therein only in a feeding direction from a plurality of profiled tracks into a number of profiled tracks which is reduced compared to the plurality of profiled tracks, the element switch fixedly connects a main profiled track to at least one first profiled track, the main profiled track comprises a T-shaped cross-section with a head side and a shaft side and the at least one first profiled track opens in a connecting portion on the head side or shaft side into the main profiled track, as claimed in independent claim 1; a feeding method for positive-lockingly guided, which comprises the following steps: providing a plurality of different connecting elements which can each be fed via a main profiled track to a connecting tool, and clocked feeding of the different connecting elements via the non-path-variable element switch to the connecting tool in such a way that at least one connecting element gets on the head side or shaft side into the main profiled track via a profiled track, as claimed in independent claim 13, and as such does not anticipate the instant invention as claimed in independent claim 13; or a processing tool for elements, in connection with a plurality of feeding sources for different elements, the elements of the feeding sources can be fed to the processing tool via at least one profiled track and a main profiled track by a non-path-variable element switch which can be passed continuously by elements being positive-lockingly guided therein only in a feeding direction from a plurality of profiled tracks into a number of profiled tracks which is reduced compared to the plurality of profiled tracks, the element switch fixedly connects a main profiled track to at least one first profiled track, the main profiled track comprises a T-shaped cross-section with a head side and a shaft side and the at least one first profiled track opens in a connecting portion on the head side or shaft side into the main profiled track, as claimed in independent claim 17, and as such does not anticipate the instant invention as disclosed in independent claims 1, 13 and 17.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of the prior art, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 1, 13 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739.  The examiner can normally be reached on M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BAYAN SALONE/             Primary Examiner, Art Unit 3726